Case 1:18-cr-00633-ERK-SMG Document 52 Filed 09/24/19 Page 1 of 1 PageID #: 160



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------x
         United States of America


               - against -                                       CR 18-633 (ERK)

          Sergey Ovsyannikov

 ---------------x
 STEVEN M. GOLD, U.S.M.J.


            CONSENT TO HAVE A PLEA TAKEN BEFORE UNITED STATES
                       MAGISTRATE STEVEN M. GOLD




        United States Magistrate Judge Steven M. Gold has informed me of my right to have my
plea taken before a United States District Judge. I have further been advised, however, that I may
consent to have my plea taken before Magistrate Steven M. Gold. I understand that I will suffer
no prejudice if I refuse to so consent. I further understand that if I do not consent, the District
Court Judge assigned rather than the Magistrate Judge will conduct the plea allocution.

        After having discussed this matter fully with my counsel, I hereby consent to enter my
plea before United States Magistrate Steven M. Gold.




Richard P. Donoghue
United States Attorney, E.D.N.Y.


By:


                                                               S/ Steven M. Gold
Dated:    rli't/14
         Brooklyn, New York
